Citation Nr: 1118225	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-37 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.   Entitlement to service connection for residuals of a left hand injury.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

4.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.

5.  Entitlement to an increased disability rating for a scar of the left thumb, currently evaluated as 10 percent disabling.

6.  Entitlement to an initial disability rating in excess of 10 percent for left thumb digital nerve damage.

7.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1983 to May 1987.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In pertinent part, a December 2003 rating decision denied the Veteran's claim of entitlement to service connection for a low back disability and his claim for a compensable evaluation for a scar of the left thumb.  Subsequently, a January 2005 rating decision granted service connection for bilateral hearing loss and tinnitus; a noncompensable evaluation was assigned for his hearing loss and a 10 percent evaluation was assigned for his tinnitus, effective July 30, 2004 and November 12, 2004, respectively.  The Veteran's left thumb evaluation was recharacterized as including numbness, but a compensable evaluation was denied, and the denial of service connection for a low back disability was continued.  

In November 2007, the Veteran was assigned a compensable 10 percent evaluation for his left thumb scar, effective August 26, 2003.  A May 2009 rating decision continued to deny the Veteran increased disability evaluations for his bilateral hearing loss and tinnitus, as well as denied his claim of entitlement to TDIU.   Another May 2009 rating decision denied the Veteran a separate 10 percent disability rating for left thumb digital nerve damage, effective August 26, 2003.  The Veteran has continued his appeal for higher disability ratings for his left thumb.  See AB v. Brown, 6 Vet. App. 35 (1993).  Most recently, the Veteran was denied entitlement to service connection for residuals of a left hand injury in an October 2009 rating decision.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims.  So, regrettably, these claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board acknowledges that the Veteran was provided with a VA examination in connection to his claim for service connection of a low back disability, but points out that the November 2004 VA examiner did not address whether the Veteran's current low back disability is related to his active military service.  In this regard, the Board acknowledges that the Veteran's available service treatment records do not show treatment for or a diagnosis of a low back disability, but that the Veteran contends that, even absent an acute event during service, his low back disability is related to active service, and that there has been continuity of symptomatology in the years following active service.  The Board acknowledges that the Veteran has been diagnosed with degenerative disc disorder and spondylolisthesis of the back, but that the medical evidence is unclear whether the Veteran's low back disability is causally or etiologically related to his military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed low back disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

In addition, the Veteran and his service representative contend that his service-connected bilateral hearing loss, left thumb scar, and left thumb nerve damage are worse than currently evaluated.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994), and Allday v. Brown, 7 Vet. App. 517, 526 (1995).   In this regard, it is noted that the Court in Green stated that the fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The Board acknowledges that the Veteran was most recently afforded a VA examination in connection with his hearing loss in June 2008, and in connection with his left thumb disabilities in February and September 2009, and that copies of those examination reports are associated with his claims file.  Given the length of time that has elapsed since the Veteran's most recent VA examination, the Board finds that the Veteran should be scheduled for updated VA examinations which address the current nature and severity of his service-connected bilateral hearing loss, left thumb scar, and left thumb nerve damage, in order to effectively evaluate the Veteran's service-connected disabilities.  More recent objective characterizations of these conditions and their associated symptomatology are required.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when the veteran appeals the initial rating assigned for his disability, just after establishing his entitlement to service connection for it, VA must consider his claim in this context - which includes determining whether he is entitled to a "staged" rating to compensate him for times since the effective date of his award when his disability may have been more severe than at other times during the pendency of his appeal).  See also Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern).  

Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claims.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

The Board notes that, in his November 2008 VA Form 9, regarding his claim of entitlement to TDIU, the Veteran requested a hearing before a Member of the Board (now called a Veterans Law Judge (VLJ)) at his local regional office.  Although prior and subsequent VA Form 9, submitted regarding other issues on appeal, do not indicate that the Veteran desired to appear at a hearing before a Veterans Law Judge of the Board at the RO, the Veteran has not indicated that he intended to withdraw his November 2008 request for a Travel Board hearing.  As such, the Veteran should be afforded an opportunity to provide testimony as to the issues on appeal via videoconference or in person at a Travel Board hearing.  See 38 C.F.R. §§ 20.700, 20.704 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his low back disability is related to an injury during his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  Schedule the Veteran for appropriate VA examinations to ascertain the current severity and manifestations of his service-connected left thumb scar and digital nerve damage.  Conduct all testing and evaluation indicated and review the results of any testing prior to completion of the examination reports.  

The examiners should also comment on the Veteran's current level of social and occupational impairment due to his service-connected left thumb scar and digital nerve damage.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report; the examiner should explicitly distinguish between symptoms attributable to his service-connected left thumb scar and digital nerve damage versus those attributable to his nonservice-connected disabilities.  If no opinion can be rendered, an explanation should be set forth.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner is specifically requested to review the February and September 2009 VA examination reports and the examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

3.  Schedule the Veteran for an audiogram and Maryland CNC speech recognition test to determine the current severity of his bilateral hearing loss.  His VA claims file must be made available to the designated examiner for a review of the pertinent medical history.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be performed.  The examiner is also requested to specifically indicate whether the Veteran's bilateral hearing loss has worsened since his June 2008 VA evaluation and, if so, to what extent.  The examiner should report complaints and clinical findings in detail including pure-tone threshold averages and speech discrimination scores, and the basis for the examiner's opinion should be fully explained. Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.  

The claims file should be made available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand.  The examiner must indicate in the examination report whether or not review of the claims folder was made.  Please also discuss the rationale of all opinions provided.  

4.  Following completion of the above, the RO should readjudicate the Veteran's claims.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  

5.  The Veteran should be contacted to determine if he still desires a hearing before a Veterans Law Judge of the Board at his local regional office, including via videoconference.  If such hearing is desired, he should be scheduled for a hearing in accordance with the docket number of this case.  Notice of the scheduled hearing should be provided to the Veteran at his most recent address of record and a copy of such notice shall be associated with the Veteran's claims file.  

Thereafter, the case should be returned to the Board, if in order.  

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


